CANTU, Justice,
dissenting.
As noted by the majority, a conviction based upon circumstantial evidence cannot stand if the circumstances proved do not exclude every reasonable hypothesis other than the guilt of the accused. Wilson v. State, 654 S.W.2d 465 (Tex.Crim.App.1983). The question on review is whether any rational trier of fact could have found the essential elements of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Thus, appellant’s conviction cannot stand unless the evidence negates every reasonable hypothesis except the guilt of appellant. O’Keefe v. State, 687 S.W.2d 345 (Tex.Crim.App.1985). Where the evidence supports an inference other than the guilt of appellant, a finding of guilt beyond a reasonable doubt is not a rational finding. Id.
The appellant herein never denied having shot Juanita Butler, nor did he contend that her death was a suicide. Appellant simply maintained that Juanita was fatally injured in a struggle over the gun.
This reasonable hypothesis was sufficiently established by the circumstances proven at trial. The testimony of Roland Freeman and Sylvia Homer was contradictory regarding in which of Juanita’s hands the gun was found. However, even if it is assumed that the gun was in Juanita’s left hand and that she was right handed, such would not necessarily indicate appellant’s guilt rather than support the hypothesis that Juanita was injured during a struggle.
The absence of stippling marks does not prove that the gun was fired from a great distance. Rather, Dr. May testified that the weapon could have been discharged as close as one foot from the victim’s head without leaving powder burns. Additionally, there was evidence that the deceased used a hair grease, and wore a hair weave; both of which could reduce or eliminate the presence of stippling marks, according to both Dr. DiMaio and Dr. May.
The trajectory of the bullet is not inconsistent with appellant’s hypothesis that the gun discharged during a struggle either. *325Dr. May only testified that the trajectory was inconsistent with a self-inflicted wound, leading her to conclude that Juanita Butler had not committed suicide. She did not address the possibility that the wound resulted from a struggle between appellant and Juanita. Thus, there was no forensic evidence at trial to preclude appellant’s hypothesis that the injury was the result of a struggle.
Appellant testified that he did not speak to Juanita’s parents on the telephone after the shooting. Roland Freeman testified that appellant did not receive any calls while at the Butler residence. Even assuming arguendo, that appellant did speak to Mrs. Homer and did admit shooting Juanita, such admission is not inconsistent with his hypothesis that Juanita was shot during a struggle. Rather, appellant consistently explained that all of the sudden there was a gun, and Juanita was shot during a struggle to disarm her.
At trial the State attempted to show that appellant had brought a weapon to his wife’s home and deliberately shot her. Appellant was not seen with a gun on the day in question, however, he had been known to carry a weapon in the past. It was also established that Juanita Butler was known to carry a gun on occasion, and had kept one at her house.
Witnesses for both the State and appellant testified that the gun found in Juanita’s hand was similar to guns carried by the appellant and Juanita on past occasions. Thus it was not shown that the gun belonged to either appellant or Juanita. The mere fact that the gun resembled one owned by appellant does not establish that the gun found belonged to appellant anymore than it establishes that it belonged to Juanita. Similarly, the fact that appellant may have arrived at the Butler house with his shirt tails untucked does not permit on inference that appellant brought a gun with him, absent evidence that a bulge was visible under his shirt, or other incriminating circumstances.
Irrespective of whether appellant brought the gun with him or Juanita had the gun in her room, the evidence did not establish that appellant intentionally and knowingly shot his wife while at the same time excluding every other reasonable hypothesis. Appellant contends that Juanita was injured in a struggle over the weapon, and the State did not bring forth evidence to rebut this contention.
Thus, having viewed the evidence at trial in the light most favorable to the prosecution, the premise that appellant engaged in a struggle with Juanita Butler which resulted in her death, was not excluded to a moral certainty. Wilson v. State, supra at 467. A rational finder of fact could not have found the essential elements of murder beyond a reasonable doubt in view of the outstanding reasonable hypothesis that Juanita’s death resulted from a gunshot wound following a struggle between Juanita and appellant. The United States Constitution prohibits the criminal conviction of any person except upon proof of guilt beyond a reasonable doubt. See In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970).
Therefore, I would sustain appellant’s challenge to the sufficiency of the evidence to support his conviction. I respectfully dissent.